DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Jessie Bennett on 5/3/2022.
IN THE CLAIMS:
1.	(Currently Amended) A method for distributing a geospatial computation, comprising:
receiving, by a computing cluster comprising a server and a plurality of processing nodes wherein at least one of the processing nodes comprise a master processing node, a plurality of events in an event stream comprising location information;
hashing, by the computing cluster, the location information of the events in the event stream to obtain geo hashes identifying cells in a geo grid, a respective identified cell containing respective location information of a respective event;
determining, for a respective geo hash that identifies the respective cell containing the respective location information, a respective set of neighboring geo hashes identifying neighboring cells in the geo grid;
partitioning the plurality of events by mapping, based at least in part on the respective geo hash and the respective set of neighboring geo hashes, the respective event to a respective processing node of the plurality of processing nodes;
obtaining a cutoff distance for applications of a spatial function;
determining a size of the cells in the geo grid, based at least in part on the obtained cutoff distance; 
spacing the geo grid based at least in part on the determined size; and
processing the events associated with a grid cell and all adjacent grid cells by one of the plurality of processing nodes;
receiving, by the master processing node, an output result from the respective processor identifying a respective partition result of a geospatial computation, the respective partition result of the geospatial computation corresponding to a partition application of [[a ]] the spatial function to process input comprising the respective location information and second location information of a second event;
combining, by the master processing node, the respective partition result with a second partition result to obtain a single result corresponding to the geospatial computation; and
outputting the single result corresponding to the geospatial computation for a user, the single result being a spatial result.
2.	(Canceled)
3.	(Previously Presented) The method of claim 1, wherein the spatial function returns a proximity of the respective location information and the second location information.
4.	(Canceled)  
5.	(Original) The method of claim 1, wherein partitioning the plurality of events further comprises:
partitioning the geo grid by assigning a first set of geo hashes identifying a first set of cells in the geo grid to the respective processor; and
in accordance with a determination that the respective geo hash and/or a second geo hash in the respective set of neighboring geo hashes matches the first set of geo hashes, sending the respective event to the respective processor.
6.	(Original) The method of claim 5, wherein:
in accordance with a determination by the respective processor that the second geo hash matches the first set of geo hashes, the partition result of the geospatial computation is computed, by the respective processor, as an application of a spatial function on input comprising the respective geo hash and the second geo hash; and
in accordance with a determination by the respective processor that the second geo hash does not match the first set of geo hashes, the partition result of the geospatial computation is not computed as the application of the spatial function on the input comprising the respective geo hash and the second geo hash.
7.	(Original) The method of claim 1, wherein the respective set of neighboring geo hashes comprises eight geo hashes identifying cells adjacent to the respective cell.
8.	(Previously Presented) The method of claim 1, wherein combining the respective partition result with the second partition result further comprises filtering out a duplicate result of the respective partition result and the second partition result using a continuous query.
9.	(Currently Amended) A system for distributing a geo spatial computation, comprising:
a memory configured to store computer-executable instructions; and
one or more processors configured to access the memory and execute the computer-executable instructions to at least:
receive, by a computing cluster comprising a server and a plurality of processing nodes wherein at least one of the processing nodes comprise a master processing node, a plurality of events in an event stream comprising location information;
hash, by the computing cluster, the location information of the events to obtain geo hashes identifying cells in a geo grid, a respective identified cell containing respective location information of a respective event;
determining, for a respective geo hash that identifies the respective cell containing the respective location information, a respective set of neighboring geo hashes identifying neighboring cells in the geo grid;
partitioning the plurality of events by mapping, based at least in part on the respective geo hash and the respective set of neighboring geo hashes, the respective event to a respective processing node of the plurality of processing nodes;
obtaining a cutoff distance for applications of a spatial function;
determining a size of the cells in the geo grid, based at least in part on the obtained cutoff distance; 
spacing the geo grid based at least in part on the determined size; and
processing the events associated with a grid cell and all adjacent grid cells by one of the plurality of processing nodes;
receiving, by a master processing node of the one or more processors, an output result from the respective processor identifying a respective partition result of a geospatial computation, the respective partition result of the geospatial computation corresponding to a partition application of [[a]] the spatial function to process input comprising the respective location information and second location information of a second event;
combining, by the master processing node, the respective partition result with a second partition result to obtain a single result corresponding to the geospatial computation; and
outputting the single result corresponding to the geospatial computation for a user, the single result being a spatial result.
10.	(Canceled) 
11.	(Previously Presented) The system of claim 9, wherein the spatial function returns a proximity of the respective location information and the second location information.
12.	(Canceled) 
13.	(Original) The system of claim 9, wherein while partitioning the plurality of events, the processor further performs:
partitioning the geo grid by assigning a first set of geo hashes identifying a first set of cells in the geo grid to the respective processor; and
in accordance with a determination that the respective geo hash and/or a second geo hash in the respective set of neighboring geo hashes matches the first set of geo hashes, sending the respective event to the respective processor.
14.	(Original) The system of claim 13, wherein:
in accordance with a determination by the respective processor that the second geo hash matches the first set of geo hashes, the partition result of the geospatial computation corresponds is computed, by the respective processor, as an application of a spatial function on input comprising the respective geo hash and the second geo hash; and
in accordance with a determination by the respective processor that the second geo hash does not match the first set of geo hashes, the partition result of the geospatial computation is not computed as the application of the spatial function on the input comprising the respective geo hash and the second geo hash.
15.	(Previously Presented) The system of claim 9, wherein while combining the respective partition result with the second partition result, the processor further performs filtering out a duplicate result of the respective partition result and the second partition result using a continuous query.
16.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable code that, when executed by one or more processors for distributing a geospatial computation, cause the processor to perform operations comprising:
receiving, by a computing cluster comprising a server and a plurality of processing nodes, wherein at least one of the processing nodes comprises a master processing node, a plurality of events in an event stream comprising location information;
hashing, by the computing cluster, the location information of the events to obtain geo hashes identifying cells in a geo grid, a respective identified cell containing respective location information of a respective event;
determining, for a respective geo hash that identifies the respective cell containing the respective location information, a respective set of neighboring geo hashes identifying neighboring cells in the geo grid;
partitioning the plurality of events by mapping, based at least in part on the respective geo hash and the respective set of neighboring geo hashes, the respective event to a respective processing node of the plurality of distributed processing nodes;
obtaining a cutoff distance for applications of a spatial function;
determining a size of the cells in the geo grid, based at least in part on the obtained cutoff distance; 
spacing the geo grid based at least in part on the determined size; and
processing the events associated with a grid cell and all adjacent grid cells by one of the plurality of processing nodes;
receiving, by a master processing node of the one or more processors, an output result from the respective processor identifying a respective partition result of a geospatial computation, the respective partition result of the geospatial computation corresponding to a partition application of [[a]] the spatial function to process input comprising the respective location information and second location information of a second event;
combining, by the master processing node, the respective partition result with a second partition result to obtain a single result corresponding to the geospatial computation; and
outputting the single result corresponding to the geospatial computation for a user, the single result being a spatial result.
17.	(Canceled) 
18.	(Canceled)
19.	(Original) The non-transitory computer-readable medium of claim 16, wherein while partitioning the plurality of events, the processor further performs:
partitioning the geo grid by assigning a first set of geo hashes identifying a first set of cells in the geo grid to the respective processor; and
in accordance with a determination that the respective geo hash and/or a second geo hash in the respective set of neighboring geo hashes matches the first set of geo hashes, sending the respective event to the respective processor.
20.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein while combining the respective partition result with the second partition result, the processor further performs filtering out a duplicate result of the respective partition result and the second partition result using a continuous query.
21.	(Previously Presented) The method of claim 1 wherein combining, by the master processing node, the respective partition result with a second partition result further comprises:
determining, by the master processing node, that a first event and a second event from the event stream are duplicate events, according to respective locations of the first and second event, wherein the first event is associated with the identified respective cell and the second event is associated with an adjacent respective cell;
determining, by the master processing node, that the first event is a primary event and the second event is a secondary event;
sending, by the master processing node, to a first processing node of the plurality of processing nodes, a first signal causing the first processing node to calculate a spatial function for the primary event; and
sending, by the master processing node, to the second processing node of the plurality of processing nodes, a second signal causing the second processing node to ignore the secondary event.
22.	(Previously Presented) The method of claim 1 wherein the computing cluster further comprises an event processing service, the method further comprising:
receiving, by the event processing service, one or more event streams;
determining, by the event processing service, using a continuous query that a first event in at least one of the event streams is a notable event; and
outputting, by the event processing service, to the server a filtered event stream comprising only notable events. 
23.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein while partitioning the plurality of events, the processor further performs:
determining, by the master processing node, that a first event and a second event from the event stream are duplicate events, according to respective locations of the first and second event, wherein the first event is associated with the identified respective cell and the second event is associated with an adjacent respective cell;
determining, by the master processing node, that the first event is a primary event and the second event is a secondary event;
sending, by the master processing node, to a first processing node of the plurality of processing nodes, a first signal causing the first processing node to calculate a spatial function for the primary event; and
sending, by the master processing node, to the second processing node of the plurality of processing nodes, a second signal causing the second processing node to ignore the secondary event.
Allowable Subject Matter
3.	Claims 1, 3, 5 – 9, 13 – 16 and 19 - 23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Park et al. (U.S. Publication 2012/0291049), Porpora et al. (U.S. Publication 2015/0095333) and Wright et al. (U.S. Publication 2010/0185984).  Park teaches a method for distributing a geospatial computation, comprising: receiving, by a computing device comprising a master processing node, a plurality of events in an event stream comprising location information; and partitioning the plurality of events by mapping, based at least in part on the respective geo hash and the respective set of neighboring geo hashes, the respective event to a respective processor of a plurality of distributed processors.  Porpora discloses hashing, by the computing device, the location information of the events in the event stream to obtain geo hashes identifying cells in a geo grid, a respective identified cell containing respective location information of a respective event; and determining, for a respective geo hash that identifies the respective cell containing the respective location information, a respective set of neighboring geo hashes identifying neighboring cells in the geo grid.  Wright discloses receiving, by the master processing node, an output result from the respective processor identifying a respective partition result of the geospatial computation, the respective partition result of the geospatial computation corresponding to a partition application of a spatial function to process input comprising the respective location information and second location information of a second event; combining, by the master processing node, the respective partition result with a second partition result to obtain a single result corresponding to the geospatial computation; and outputting the single result corresponding to the geospatial computation for a user.
However, the art of record does not teach, nor render obvious a method for distributing a geospatial computation, comprising: receiving, by a computing cluster comprising a server and a plurality of processing nodes wherein at least one of the processing nodes comprise a master processing node, a plurality of events in an event stream comprising location information; hashing, by the computing cluster, the location information of the events in the event stream to obtain geo hashes identifying cells in a geo grid, a respective identified cell containing respective location information of a respective event; determining, for a respective geo hash that identifies the respective cell containing the respective location information, a respective set of neighboring geo hashes identifying neighboring cells in the geo grid; partitioning the plurality of events by mapping, based at least in part on the respective geo hash and the respective set of neighboring geo hashes, the respective event to a respective processing node of the plurality of processing nodes; obtaining a cutoff distance for applications of a spatial function; determining a size of the cells in the geo grid, based at least in part on the obtained cutoff distance; spacing the geo grid based at least in part on the determined size; and processing the events associated with a grid cell and all adjacent grid cells by one of the plurality of processing nodes; receiving, by the master processing node, an output result from the respective processor identifying a respective partition result of a geospatial computation, the respective partition result of the geospatial computation corresponding to a partition application of the spatial function to process input comprising the respective location information and second location information of a second event; combining, by the master processing node, the respective partition result with a second partition result to obtain a single result corresponding to the geospatial computation; and outputting the single result corresponding to the geospatial computation for a user, the single result being a spatial result.
Claims 9 and 16 are variants of claim 1 are allowed for at least the reasons of claim 1, as are claims 3, 5 - 8, 21 and 22 which depend from claim 1, claims 11 and 13 - 15 which depend from claim 9 and claims 18 - 20 and 23 which depend from claim 16.  
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/
Examiner, Art Unit 2193         

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193